Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 1 of 12 PageID #: 3559




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION        §      CIVIL ACTION NO: 5:18-cv-01526
   L.L.C. and BARBARA MARIE CAREY    §
   LOLLAR                            §
                Plaintiffs           §
                                     §
   VS                                §      CHIEF JUDGE S. MAURICE HICKS, JR.
                                     §
   LUCKY FAMILY, L.L.C., W.A. LUCKY, §
   III, and BOSSIER PARISH SHERIFF   §
   JULIAN C. WHITTINGTON             §
                                     §      MAGISTRATE JUDGE KAREN HAYES
                 Defendants          §      Jury Trial Demanded




            BARBARA MARIE LOLLAR’S REPLY MEMORANDUM TO
     LUCKY FAMILY, L.L.C.’s OPPOSITION TO BARBARA MARIE CAREY LOLLAR’S
                MOTION FOR PARTIAL SUMMARY JUDGMENT



                                      RESPECTFULLY SUBMITTED by:


                                      /s/ J. Davis Powell
                                      DAVIDSON SUMMERS, APLC
                                      Randall S. Davidson, LSBA No. 4715, T.A.
                                      J. Davis Powell, LSBA 33631
                                      Andrew D. Martin, LSBA No. 34947
                                      Harold R. Bicknell III, LSBA 36801
                                      330 Marshall Street, Suite 1114
                                      Shreveport, Louisiana 71101
                                      Ph: (318) 424-4342; Fax: (318) 226-0168
                                      Email: rsdav@davidsonsummers.com
                                              dpowell@davisonsommers.com
                                              dmartin@davidsonsummers.com
                                              hbicknell@davidsonsummers.com
                                      Counsel for Barbara Marie Lollar

                                                                                 1
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 2 of 12 PageID #: 3560



           Lucky Family’s Opposition to Barbara Marie Carey Lollar’s Motion for Partial Summary

   Judgment (the “Opposition”)1 attempts to mix Mrs. Lollar’s claim for annulment of the Sheriff’s

   sale with her claim for restitution. Mrs. Lollar’s motion delineated two separate grounds for

   summary judgment: first, that the sheriff’s sale was not executed in accordance with statutory

   requirements, requiring an annulment of the sale,2 and, second, that Mrs. Lollar is entitled to

   restitution of the promissory note (the “Note”) seized under the reversed judgment in Lucky I.3

           Before beginning our reply on each topic we will address Lucky Family’s odd suggestion

   that the absence of summary judgment motions on all remaining allegations by the plaintiffs is

   indicative of abandonment of those claims.4 This is an absurd argument that parties must litter the

   court’s docket with dispositive motions regardless of whether summary judgment is appropriate.5

   Summary judgment motion is not a mandatory stop for all issues prior to trial. In fact, the granting

   of summary judgment is the exception rather than the rule where there is no genuine dispute as to

   any material fact and the movant is entitled to judgment as a matter of law.6 Lucky Family’s

   awkward suggestion that plaintiffs must be “stealing away in the night and folding their tents”7 is

   a desperate jab at the serious allegations presented in plaintiffs’ Amended and Restated

   Complaint.8     Lucky Family was the sole bidder ($105,000) for the Note because of the

   machinations of Mr. Lucky and his counsel in chilling the sale and improperly manipulating the


   1
            Rec. Doc. 97.
   2
            Rec. Doc. 80, p. 2-3.
   3
            Rec. Doc. 80, p.3-4. In addition to grounds for annulment set forth in Mrs. Lollar’s motion, other
   grounds for annulment have been alleged and are supported such as “chilling” the sale as well as fraud and
   ill-practices by the Judgment Creditor.
   4
            Rec. Doc. 97-1 at p. 1-2.
   5
            Lucky Family filed 2 Rule 56 motions on its own (Rec. Doc. 83 and 84), collectively attempting
   to address a wide swath of issues regardless of apparent factual disputes which plaintiffs pointed out in their
   responsive briefs (Rec. Docs. 105 and 107, respectively).
   6
            See Lovable Co. v. Honeywell, Inc., 431 F.2d 668, 670 (5th Cir. 1970) (“the granting of a motion
   for summary judgment is the exception rather than the rule.”)
   7
            Rec. Doc. 97-1 at p. 2.
   8
            Rec. Doc. 51.

                                                                                                                2
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 3 of 12 PageID #: 3561



   appraisal process. Lucky Family is now trying to enforce Mrs. Lollar’s Note for $1.7 million

   dollars to turn a 1600% profit. Mr. and Mrs. Lucky lost their lawsuit against Mrs. Lollar, and now

   seek the Note as a secondary avenue to get relief the court summarily denied. It is no surprise

   Lucky Family must deflect from its attempted enrichment with such unjustified arguments.

       I.      Annulment of the Sheriff’s Sale Due to Lack of Third Appraisal:

            Judicial sales may be set aside and declared null as set forth in La. R.S. 9:3169.9 A sheriff’s

   sale can be annulled in cases where there is an improper appraisal, or a complete lack of appraisal.

   Tucker v. New Orleans Laundries, Inc., 145 So. 2d 365, 372 (La. App. 4 Cir. 1962); Jones v.

   Alford, 172 So. 213; Stockton v. Stanbrough, 3 La. Ann. 390, 390–91 (1848); Phoenix Bldg. &

   Homestead Ass'n v. Meraux, 189 La. 819, 824 (La. 1938). Lucky Family argues against a right to

   annulment by first citing to La. R.S. 9:3170 and La. CCP 2371 as support of the “legislative

   intentionality of finality.”10 Neither authority speaks to the finality of a sale by execution, nor do

   they suggest a legislative intent of such. Lucky Family proceeds to cite cases which address attacks

   on execution sales however none support a prohibition on annulment. The cases of Tuttle11 and

   Stockman12 cited by Lucky Family discuss the presumption of validity for execution sales, but only

   when such sales are valid on their face, only then will the burden shift to the party claiming

   invalidity.13 These cases do not prohibit an attack of the validity of an execution sale and even

   suggests how the burden of proof for such an issue may shift. Lucky Family next presents Sellers

   case which also assumes the potential to overturn an execution sale.14 Lucky Family incorrectly



   9
     See also Progressive Bank & Tr. Co. v. Vernon A. Guidry Contractors, Inc., 504 So. 2d 997, 999 (La.
   App. 1 Cir. 1987).
   10
      Rec. Doc. 97-1 at p. 4-5.
   11
      430 So. 2d 269 (La. App. 5 Cir. 1983).
   12
      277 So. 2d 504 (La. App. 1 Cir. 1973).
   13
      Id. at p. 5-6.
   14
      660 So. 2d 499 (La. App. 3 Cir. 1995).

                                                                                                           3
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 4 of 12 PageID #: 3562



   argues that, similar to Mr. Sellers, Mrs. Lollar was served with “all of the notices.”15 It is true that

   Mrs. Lollar was provided a notice of seizure and a notice to appoint her appraiser. However, Mrs.

   Lollar was locked out of the process beyond this point when the Sheriff allowed Mr. Lucky’s

   counsel to handle all aspects of selecting and informing the required “third appraiser”. The

   purported third appraisal was a determinative event as to the sale of Mrs. Lollar’s property.16 The

   event is a statutorily required duty of the Sheriff, but such duty was not undertaken by him as set

   forth in Mrs. Lollar’s original memorandum in support of this motion.17 Mrs. Lollar was not given

   the notice or opportunity to be heard regarding the third appraisal as that was exclusively granted

   to Mr. Lucky.     In turn Mr. Lucky’s counsel provided the “third appraiser” with selective

   information, a letter filled with derogatory commentary about Mrs. Lollar and instructions on what

   the appraiser should (and should not) consider.18 Lucky Family’s excerpts from First Federal

   Savings & Loan Assoc.19 as well as Bank of New Roads20 highlight this exclusion of Mrs. Lollar

   from the process. The Court in First Federal noted that the appellants attacking an execution sale

   in that matter “were notified of each and every step in the seizure and sale proceeding.”21 Bank of

   New Roads used similar language regarding “each and every step.” In contrast here, where either

   the Sheriff failed to take the required steps at all, or Mrs. Lollar was excluded from the process

   which Mr. Lucky controlled exclusively. In either instance, the sale is subject to annulment.




   15
      Rec. Doc. 97-1 at p. 8.
   16
      See Rec. Doc. 105, plaintiffs’ response memorandum to Lucky Family’s Rule 56 motion at pages 5-11
   and 24-25.
   17
      Rec. Doc. 80-1 at p. 6-12.
   18
      See Rec. Doc. 51-13 for copy of the October 13, 2018 letter from Curtis Shelton to Patrick Lacour.
   19
      First Federal Savings & Loan Association v. Morrow, 469 So. 2d 424 (La. App. 3 Cir. 1985), cited by
   Lucky Family at p. 8 of Rec. Doc. 97-1.
   20
      Bank of New Roads v. Livonia Smith, Inc. 527 So. 2d 1132 (La. App. 1 Cir. 1988).
   21
      First Federal Savings & Loan Association, supra (Emphasis ours).

                                                                                                         4
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 5 of 12 PageID #: 3563



           Lucky Family also likens the presence of the debtor at the sale in Sellers to the presence of

   Mrs. Lollar’s counsel at the Note’s sale stating “Mr. Powell raised no protest or objection at the

   sale.”22 However, only a few lines up from this argument Lucky Family recognized that counsel

   for Mrs. Lollar filed paperwork just prior to the sale to enjoin the sale so that certain issues could

   be addressed. The state court failed to address the issues presented by Mrs. Lollar at all, save for

   writing the word “moot” on a proposed order the day after the sale.23 Under these facts Mrs. Lollar

   is forced to address the annulment of the October 24, 2018 Sheriff’s sale in the current matter and

   has a right to do so under the law.

           Lucky Family’s “Erie rules” for this Court24 are not singularly determinative of whether a

   sale may be annulled or upheld, but are a limited survey of factors which courts in this State have

   considered when addressing the validity of execution sales. There is no question that the right to

   have a Sheriff’s sale annulled exists and it is inaccurate for Lucky Family to state that “no

   Louisiana court has ever ruled that defects in the appraisement process, even fundamental defects,

   will support an action to annul the judicial sale.”25 For one, many cases have held that appraisal

   defects have the potential to annul a judicial sale. For example, See Stockton, Tucker and Phoenix

   Bldg., supra. Additionally, Mrs. Lollar previously discussed Oak Cliff Bank & Tr. Co. v. Kittle,

   309 So. 2d 742, 743 (La. Ct. App. 1975) in her original brief as recognizing the ability of a debtor

   to seek nullity of a judicial sale due to defects in the appraisal process. 26 Louisiana courts have

   certainly annulled a judicial sale based on appraisal defects. For example, in the case of Ford

   Motor Credit Co. v. Blackwell, 295 So. 2d 522 (La. Ct. App. 1974) the appellant presented issues



   22
      Rec. Doc. 97-1 at p. 8.
   23
      See Rec. Doc. 84-16 at Exhibit 43 for a copy of the Proposed Order with “moot” written on it.
   24
      Rec. Doc. 97-1 at p.9.
   25
      Id. at p. 10.
   26
      See discussion of Oak Cliff at Rec. Doc. 80-1 at p. 6.

                                                                                                       5
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 6 of 12 PageID #: 3564



   with the judicial sale of his vehicle citing deficiencies in the appraisal process including the fact

   that the appraisers never saw the vehicle27 and otherwise a true and just appraisal was not made in

   accordance with La. R.S. 13:4365.28 The Court in Ford Motor Credit Co. held the sale of

   appellant’s vehicle was invalid for these reasons. Id.

           Lucky Family criticizes Mrs. Lollar’s citation to Baumann v. Fields29 in her original brief

   in support of this motion as not supporting an actual annulment of a Sheriff’s sale. For one,

   whether the annulment was successful does not erode the availability of annulment as a remedy.

   Otherwise, Lucky Family misreads Lollar’s citation to Baumann as it was included as authority

   supportive of the fact that property sold at a judicial sale under a writ of fieri facias must be

   appraised according to law prior to the sale.30

           The ability for a debtor to nullify a judicial sale has been established. The burden was on

   Lucky Family to provide contrary authority which expressly prohibits such relief or to argue that

   facts supportive of annulment are disputed. This has not been done. Lucky Family’s Opposition

   also did not develop any argument that the statutory requirements were followed by the Sheriff.

           Beyond issues with the appraisal, Sheriff’s sales can also be annulled for fraud or ill

   practices. Ellerd v. Williams, 364 So. 2d 648, 650 (La. App. 2 Cir. 1978), or in instances where

   the sale has been chilled. Swain v. Kirkpatrick Lumber Co., 143 La. 30, 38, 78 So. 140, 143 (La.

   1918). Facts supportive of each of these grounds for annulment are present in this matter as set

   forth more fully in plaintiffs’ Opposition to W.A. Lucky, III’s Motion for Summary Judgment.31



   27
      Compare to the fact that the purported third appraiser in this matter, Patrick Lacour, also never saw the
   Note which he claims to have appraised and instead relied upon information from Mr. Lucky’s counsel.
   (See Rec. Doc. 71-5, Exhibit 4, at p. 77 of Deposition of Patrick Lacour)
   28
      Id. at 524.
   29
      Baumann v. Fields, 332 So. 2d 885, 888 (La. Ct. App. 1976)
   30
      Rec. Doc. 80-1 at p. 5.
   31
      Rec. Doc. 106, with a pending correction to the title of that document found at Rec. Doc. 110.

                                                                                                             6
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 7 of 12 PageID #: 3565



        II.      Mrs. Lollar’s Claim For Restitution Of The Note.

              It cannot be disputed that a claim of restitution exists by virtue of the judgment from Lucky

   I being reversed in its entirety.32 The issues disputed by Lucky Family appear to be (a) the mode

   of restitution which is available to Mrs. Lollar and (b) whether Lucky Family, L.L.C. as an entity

   owes a restitution obligation versus if Mr. and Mrs. Lucky purchased the Note themselves.

              A. Mode Of Restitution:

              Lucky Family takes issue with Mrs. Lollar’s reliance on the ruling in Gootee Const. v.

   Amwest Sur. Ins. Co.33 to support restitution of the physical Note itself. Lucky Family attempts to

   narrow Gootee’s reliance upon Civil Code Article 2299 to situations involving receipt of a

   “payment”, and then more narrowly to a “voluntary” payment.34 However, it is only through a

   strained interpretation of the word “delivery” and the supposition of “counsel’s mind” that Lucky

   Family supports its argument.35       Article 2299, and the restitution jurisprudence is not limited to

   voluntary transfers.36 The case of Lissi Realty, also cited by Lucky Family, ordered restitution

   where a judgment creditor eagerly seized a debtor’s bank account, and also removed funds, during

   the pendency of a devolutive appeal. The creditor in Lissi took the risk during appeal that he may

   owe restitution for the amounts taken if his judgment is overturned. The judgment creditors in our

   matter similarly rushed to seize and sell Mrs. Lollar’s Note, and accepted the same obligation to


   32
      Gootee Construction, Inc. v. Amwest Surety Ins. Co., 856 So. 2d 1203, 1206 (La. 2003); Henry Waters
   Truck & Tractor Co., Inc. v. Relan, 277 So 2d 463, 467 (La. App. 1st Cir. 1973). "[A] defendant who has
   suffered seizure under an invalid judgment has a right to recover that which was wrongfully seized."
   Coleman Oldsmobile, Inc. v. Cobb, 366 So. 2d 994, 996 (La. App. 1st Cir. 1978); Lisi Realty, Inc. v.
   Plaisance, 306 So. 2d 920, 921 (La. Ct. App. 1974), writ denied, 310 So. 2d 640 (La. 1975). See also
   Classic Syndicate, Inc. v. Bethard, 139 F.3d 899 (5th Cir. 1998)
   33
      856 So. 2d 1203 (La. 2003)
   34
      See Rec. Doc. 97-1 at p. 12.
   35
      Id. at p. 12. “Now, to counsel’s mind, the word “delivery” presupposes a voluntary rendition, or voluntary
   handing over of the things or money.” Thus, Lucky Family’s argument that Article 2299 is limited to
   “voluntary handing over” finds its basis in its counsel’s own interpretations of the language.


                                                                                                              7
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 8 of 12 PageID #: 3566



   restore upon the reversal of the Lucky I judgment. Gootee applies the principles set forth in Civil

   Code Article 2299 while also citing to the holding in Lissi.37 Lucky Family argues that Gootee’s

   citation to Civil Code of Procedure art. 2252, comment (d), and the comment’s mention of

   Bomarito v. Barnett Furniture Co., limits Mrs. Lollar’s restitution to only proceeds from the sale

   itself. However, Gootee’s reliance upon article 2299 evidences the breadth of restitution modes

   available to restore property which is taken by a judgment creditor.38 Lucky Family’s opposition

   also takes issue with whether or not the Louisiana Supreme Court case of Graham v. Eagan has

   been overruled. Mrs. Lollar has argued that Graham was not overturned by Pasley v. McConnell,

   as Pasley only distinguished Graham’s allowance for restitution of property sold in instances of

   partial judgment reversal.39 Pasley did not overrule Graham’s holding in regards to instances of

   a complete reversal.40 Gootee’s later reliance upon article 2299 supports restitution against a

   creditor which received a payment or a thing not owed to them, similar to the holding in Graham.

   Lucky Family cites to intermediate cases occurring long before Gootee which failed to follow

   Graham. We do not dispute occurrence of those cases, but would argue that a debtor’s ability to

   have property restored upon reversal of a judgment is ultimately supported by Gootee.

             One of the intermediate cases relied upon by Lucky Family is Wetherbee v. Lodwick.41

   Lodwick was decided long before Gootee, supra, under prior versions of various statues and code

   articles relating to judicial sale, and addressed the sale of immovable property. The judicial sale

   of immovable property is distinguishable from that of a promissory note. Stability of title as to



   37
      Gootee at 1206.
   38
      Restitution of the Note to Mrs. Lollar is a central issue within Mrs. Lollar’s Memorandum in Support of
   Motion for Partial Summary Judgment at Rec. Doc. 80-1, as well as her opposition at Rec. Doc. 105 to
   Lucky Family’s Rule 56 motion. Mrs. Lollar incorporates those arguments herein by reference.
   39
      Rec. Doc. 80-1 at p. 14-16.
   40
      Id.
   41
      193 La. 671 So. 671 (1940)

                                                                                                           8
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 9 of 12 PageID #: 3567



   immovable property is an important public policy in Louisiana. See Gulf Oil Corp. v. State Mineral

   Bd., 317 So. 2d 576, 597 (La. 1974). While the sale of an immovable is in exchange for money in

   the hands of the creditor, the Note is "an unconditional promise or order to pay a fixed amount of

   money. ..." La. R.S. 10:3-104. Even under the limitations on the modes of restitution argued by

   Lucky Family, which we deny, Gootee would still support restoration of any money received in

   the hands of the seizing creditor by virtue of holding the Note. (When a judgment creditor obtains

   money in execution on a judgment under devolutive appeal, such creditor is subject to an action

   for the return of the funds received upon judgment reversal.42) Therefore, Lucky Family has

   purported to acquire a right to receive payment of over $1.7 million dollars and any money Lucky

   Family receives as payment on the Note is, by definition, money obtained through execution of

   judgment. Allowing retention of the Note by Lucky Family, and the receipt of $1.7 million dollars,

   would ignore the Supreme Court’s later holding in Gootee and the purpose of restitution to address

   such issues after a judgment is later reversed or voided.

              Should Mrs. Lollar’s claim for restitution of the Note itself or payments under the Note be

   denied, she has made an alternative claim in her complaint for restitution of the proper value of

   the Note.43 The argument that Mrs. Lollar’s receipt of any partial funds from Mr. Lucky would

   satisfy her claims is specifically denied. Restitution of the proper value Mrs. Lollar’s property (an

   amount which may be proven at trial if necessary and for which Mrs. Lollar has retained John

   Dean as an expert to address) is owed by the judgment creditor. The Luckys cannot characterize

   any lesser sum paid as satisfaction of the full restitution sought.

              B. Lucky Family Is Subject To Mrs. Lollar’s Restitution Claim:



   42
        Gootee at 1206 (quoting Lisi Realty, Inc., 306 So.2d at 921).
   43
        Rec. Doc. 51, Plaintiffs’ Amended and Restated Complaint at paragraph 57.

                                                                                                       9
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 10 of 12 PageID #: 3568



           The voided judgment from Lucky I was community property of Mr. Lucky and Vickie

   Lucky. La. C.C. art. 2334, 2338, 2340. Such does not appear in dispute by Lucky Family.44 This

   means that Vickie Lucky had an undivided interest under the voided judgment (La. C.C. art. 2336)

   and when it was reversed, the obligation to restore the money or property received is a community

   obligation. La. C.C. art. 2360, 2361. Lucky Family asks this Court to look past its purported

   ownership (Vickie Lucky), its management (which still includes Mr. Lucky) and its role in the

   abuses of process in this matter to find that Lucky Family is just a separate juridical person that

   happened to present the sole bid of $105,000 for Mrs. Lollar’s Note. However, Louisiana law

   expressly denies use of an entity in order to circumvent an obligation or restriction. For example,

   in Keller v. Haas, 202 La. 486, 490–93, 12 So. 2d 238, 240 (1943), the Louisiana Supreme Court

   addressed use of a subsidiary corporation to evade obligations to co-owners of property. In Keller,

   the Louisiana Supreme Court reasoned that an individual may not “use the screen of corporate

   entity to absolve himself from responsibility” 202 La. 486 at 490–93, 12 So. 2d at 240; See also

   Glazer v. Comm'n on Ethics for Pub. Employees, 431 So. 2d 752, 758 (La. 1983). Keller was more

   recently applied in Tealwood Props., LLC v. Succ'n of Graves, 64 So. 3d 397 (La. App. 2nd Cir.

   2011). The court explained: “in the circumvention type of case the court is being asked to disregard

   the separate existence of a corporation in order to prevent the shareholder of the corporation from

   getting around some restriction on his own freedom of action. Tealwood, 64 So. 3d at 406.

           If Mr. and Mrs. Lucky, as judgment creditors, had individually acquired the Note at

   sheriff's sale, they are subject to a restitution obligation when the Lucky I judgment was voided.

   The only additional fact is that the Luckys simply had their family L.L.C. purchase it. Is this all



   44
     Rec. Doc. 97-1 at p. 23, “The fact that one of [Lucky Family’s] members shares a community property
   interest in the judgment upon which a judicial sale is held in does not prevent an LLC from being a third
   party at that sale.” Lucky Family is expressly asking this Court to sanction circumvention.

                                                                                                         10
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 11 of 12 PageID #: 3569



   that is necessary to circumvent restitution? Of course not, Tealwood solves the potential inequity

   ($1.7 million dollar windfall to the Luckys) and absurdity which would result if such side steps

   around obligations were ignored. The basic facts of a restitution obligation and Lucky Family as

   purchaser is enough under Tealwood to prevent circumvention. However, the need to prevent

   circumvention is even greater here, where Mr. Lucky overtly filed encumbrances 45 against the

   Note and its collateral before covertly manipulating the appraisal process 46 of the Note based on

   his filings. How else do you get to an appraisal at 6% of the face amount of a note backed by

   collateral? Even Lucky’s first appraiser, Chad Garland, admitted in his deposition that absent Mr.

   Lucky’s encumbrances, the Note could have possibly been valued at $1.2 million dollars.47 This

   amount being similar to the appraised value presented by John Dean on behalf of Mrs. Lollar

   ($1,478,048.68).48

        III.      Conclusion.

               Mr. and Mrs. Lucky have no judgment against Mrs. Lollar, yet Mrs. Lollar’s Note entitling

   her to over $1.7 million dollars in payments was seized and sold by Mr. Lucky and purchased by

   Lucky Family, L.L.C. for only $105,000. Lucky Family unabashedly argues that the Note is worth

   whatever it brought at sale while also seeking enforcement of the Note for an immediate 1600%

   return. This is the holding Lucky Family seeks from this Court: That, despite judgment reversal,

   Mrs. Lollar is limited to $105,000 of her property’s value, while Lucky Family should be allowed

   to enforce the same property for over $1.7 million dollars. The law does not support this outcome.

   Mrs. Lollar is entitled to summary judgment in her favor.



   45
      Rec. Doc. 71-2, Exhibit 1, Petition in Lucky II claiming the Note transactions were null. See also Rec.
   Doc. 51-7 and 51-8 for Lis Pendens filed encumbering the property serving as the collateral for the Note.
   46
      Rec. Doc. 51-13, October 10, 2018 letter from Curtis Shelton to Patrick Lacour.
   47
      Rec. Doc. 105-2, Exhibit 1 at p. 34-35 of deposition of Chad Garland.
   48
      Rec. Doc. 51-12, Exhibit J, Appraisal of the Note by John Dean, CPA, ABV

                                                                                                          11
Case 5:18-cv-01526-SMH-KLH Document 116 Filed 01/27/20 Page 12 of 12 PageID #: 3570



                                                        Respectfully submitted by,

                                                               /s/ J. Davis Powell ____________
                                                        Randall S. Davidson, LSBA No. 4715, TA
                                                        J. Davis Powell, LSBA 33631
                                                        Andrew D. Martin, LSBA 34947
                                                        Harold R. Bicknell III, LSBA 36801
                                                        DAVIDSON SUMMERS, APLC
                                                        330 Marshall Street, Suite 1114
                                                        Shreveport, Louisiana 71101
                                                        Ph: (318) 424-4342 | (318) 226-0168
                                                        E:     rsdav@davidsonsummers.com
                                                               dpowell@davidsonsummers.com
                                                               dmartin@davidsonsummers.com
                                                               hbicknell@davidsonsummers.com

                                                        Counsel for Plaintiffs




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

   the Clerk of Court using the CM/ECF filing system, and notice of the same will be sent to counsel

   of record by operation of the court’s electronic noticing system.

          Shreveport, Louisiana, on this 27th day of January, 2020.


                                                                s/ J. Davis Powell
                                                                 OF COUNSEL




                                                                                                 12
